Citation Nr: 0508761	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-16 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to September 
1959.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which denied the benefits sought on 
appeal.

The issue has been properly recharacterized as it appears on 
the cover page of the instant decision.  The veteran's DD-214 
lists his name as Richard F. Mauro.  In a February 1970 Final 
Decree, the veteran's name was officially changed to Richard 
F. Miller.

The veteran testified before the undersigned Veterans Law 
Judge in November 2003.  The transcript has been obtained and 
associated with the claims folder.

The matter was previously before the Board in March 2004 and 
remanded for further development and adjudication in 
accordance with the Veteran's Claims Assistance Act of 2000 
(VCAA).  The claim is now ready for appellate disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran's asserted in-service personal assault 
remains unverified.

3.  A psychiatric disorder, variously diagnosed as PTSD, 
paranoid personality disorder, narcissistic personality 
disorder, paranoid schizophrenia, and bipolar disorder are 
not related to service on any basis nor did a psychosis 
manifest within one year of the veteran's separation from 
service.   
CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in 
or aggravated by service nor may it be presumed to have been 
incurred in service. 38 U.S.C.A. §§ 1110,1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, before the veteran filed his claim in April 
2002.  

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The January 2003 rating decision, the March 2003 statement of 
the case (SOC), the December 2004 supplemental statement of 
the case (SSOC), and VA letters dated in July 2002, September 
2002 and May 2004 apprised the veteran of the information and 
evidence needed to substantiate his claim for service 
connection for a psychiatric disorder, to include PTSD based 
on an in-service personal assault, the laws applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, these documents outline the specific 
medical and lay evidence that was considered when the 
determinations were made.  

In particular, the RO sent a letter to the veteran in 
September 2002, which informed of the enactment of the VCAA.  
This letter advised the veteran to identify any evidence in 
support of the claim on appeal that had not been obtained.  
He was also advised of the evidence he needed to submit to 
show that he was entitled to service connection for a 
psychiatric disorder.  The letter further informed him that 
VA would obtain his service medical records, VA records, and 
other pertinent federal records.  

Pursuant to Board remand, an additional VCAA letter was sent 
to the veteran in May 2004.  This letter provided the 
specific evidence necessary to support a claim based on an 
in-service personal assault.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (CAVC) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction decision.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)).  Here, notification letters were sent in July 2002 
and September 2002, and his service connection claim was 
initially denied in January 2003.  Hence, there has been no 
Pelegrini violation.  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, more than nine months have 
passed since the May 2004 letter was sent to the veteran.  In 
response to the letter, the veteran submitted private medical 
records from South County Psychiatric and Psychotherapy 
Center.  The veteran failed to provide specific detail with 
regard to the claimed in-service personal assault.  

Accordingly, the Board concludes that the veteran has been 
provided statutorily sufficient time and opportunity to 
submit evidence in support of his claim.  Also, it must be 
noted that the President signed a technical amendment to 
clarify that the time limitations for submitting evidence in 
the VCAA do not prevent VA from issuing a decision before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. § ____).  

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  The veteran has 
not identified any additional evidence in support of his 
claim nor responded with the specific information necessary 
to attempt verification of the claimed in-service personal 
assault.   

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim that has been addressed in this 
decision.  Private treatment records and an August 2002 VA 
examination report are included in the file.  The veteran 
provided testimony before the undersigned Veterans Law Judge 
in November 2003.  The transcript has been obtained and 
associated with the claims folder.  

Attempts were made to locate the missing service medical 
records from the National Personnel Records Center (NPRC).  
NPRC responded and indicated that they had no medical records 
on file, as they were destroyed in the 1973 fire.  Attempts 
were also made to locate Surgeon General's Office (SGO) 
records, which also resulted in a negative response.  

A January 2003 "Report of Findings of Unavailability of 
Service Medical Records" prepared by the RO, determined that 
all efforts to obtain service medical records from the 
veteran and the United States Army had been exhausted, and 
that further efforts would be futile.  Therefore, the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  38 C.F.R. 
§ 3.159(c)(2); See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  Hence, VA's duty to assist the veteran in 
the development of the veteran's claim has been satisfied.  

Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for chronic diseases, 
to include psychoses, although not otherwise established as 
incurred in or aggravated by service, if manifested to a 
degree of 10 percent or more within one year following the 
veteran's separation from service. 38 C.F.R. §§ 3.307, 
3.309. 

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. Certain chronic 
disabilities are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A.
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim. See 38 C.F.R. § 3.303(b).  In order for 
service connection to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.

Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent. 
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical 
data or other rationale to support his opinion."  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  The use of the word 
"possible" makes an opinion speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124 (1998).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to, treatment records from South 
County Psychiatric and Psychotherapy Center, statements of 
the veteran, the transcript from the veteran's November 2003 
Travel Board hearing, and the August 2002 report of VA 
examination.  After careful consideration of all procurable 
and assembled data, the Board finds that for the reasons 
listed below, the veteran's claim must be denied. 38 C.F.R. 
§ 3.102.  

Initially, as noted at the outset, the veteran's service 
medical records are not available.  Therefore, as there are 
missing service medical records, there is a heightened 
obligation to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule.  

In the instant case, the veteran contends that he is entitled 
to service connection for a nervous condition, to include 
PTSD.  Specifically, he contends that the aforementioned 
disability is the result of a personal assault that took 
place while he was stationed in Germany.  

Under 38 C.F.R. § 3.304(f), if a PTSD claim is based on an 
in-service personal assault, evidence from other sources may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities; mental health 
counseling centers; hospitals or physicians; and statements 
from family members, roommates, fellow service members, or 
clergy. 38 C.F.R. § 3.304(f).

In May 2004, the veteran was notified of the evidence 
necessary to corroborate his asserted in-service stressor.   
He was informed that he could provide evidence of behavior 
changes as one type of relevant evidence to support his 
claim.   Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: deterioration in work performance; substance 
abuse; episodes of depression; panic attacks or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. Id.  However, the veteran has failed 
to provide the requested information.  In the past, he has 
cited a mistrust of the government as his reason for failing 
to provide the necessary information.

The CAVC has held that the duty to assist is by no means a 
one-way street, and a veteran's obligation to provide certain 
facts, in this case by providing information regarding a 
claimed in-service personal assault, is not an impossible or 
onerous task. See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Unfortunately, without specific information, i.e. 
the date of the incident, the unit to which he was assigned, 
and/or the names of individuals involved, VA is unable to 
attempt verification of the claimed in-service personal 
assault.  As the veteran's stressors have not been verified, 
a link has not been established between any of the veteran's 
current symptoms and an in-service stressor.  

In the instant case, while it is noted that the veteran was 
diagnosed with PTSD in July 2004, the Board is not required 
to accept doctors' opinions that are based upon the 
veteran's recitation of medical history. See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  Even if the Board were 
to concede a diagnosis of PTSD, the veteran has not provided 
credible supporting evidence that the in-service stressors 
occurred or that he engaged in combat with the enemy. 38 
C.F.R. § 3.304(f).  
  
The veteran has also been variously diagnosed with bipolar 
disorder, paranoid personality disorder, narcissistic 
personality disorder, and paranoid schizophrenia.
A personality disorder was diagnosed upon VA examination in 
August 2002.  However, personality disorders are not 
diseases subject to service connection. 38 C.F.R. 
§ 3.303(c).  The earliest post-service diagnosis of paranoid 
schizophrenia appears to be dated in 1999 some 40 years 
after the veteran's separation from service and clearly, 
outside the one-year presumptive period for psychoses. 
38 C.F.R. §§ 3.307, 3.309.

Finally, in order to establish service connection for a 
psychiatric disorder, to include PTSD, paranoid 
schizophrenia, and/or bipolar disorder, the veteran must 
submit medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and medical evidence of a nexus between 
the current disability and the in-service disease or injury.  
Pond, supra.   The claims folder is devoid of any evidence 
which would support the veteran's account of an in-service 
incurrence of a psychiatric disorder and moreover, a nexus 
opinion linking any of the current diagnoses to his period of 
active duty service.  Consequently, the preponderance of the 
evidence is against the claim, and it must be denied. 
38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, is denied.


	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


